COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Norfolk, Virginia


FELICIA MAE SHEARIN
                                          MEMORANDUM OPINION * BY
v.   Record No. 1942-97-1             JUDGE RUDOLPH BUMGARDNER, III
                                             OCTOBER 6, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Everett A. Martin, Jr., Judge
           David H. Moyer (Bashara & Hubbard, on brief),
           for appellant.

           Linwood T. Wells, Jr., Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.



     Felicia Mae Shearin was convicted of unauthorized use of a

motor vehicle.   On appeal she argues that the evidence was

insufficient to prove that she intended to deprive temporarily

the owner of possession of the vehicle.   Finding that the

evidence was sufficient, we affirm.

     The owner's husband borrowed the vehicle and went out

drinking beer with a friend on October 8, 1996.   Later in the

evening he lent it to two acquaintances of his friend.     When they

did not return the vehicle as promised, he reported the vehicle

stolen.   Later he told the police the truth that the vehicle had

been lent and not stolen.   Meanwhile, on October 11, 1996, a

Norfolk police officer recognized the car at a school parking

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
lot.

       The passenger in the vehicle told the officer that the

defendant was the driver and gave him her description.     Just then

the officer saw the defendant, who fit the description, walking

toward the car from the school.   On seeing the officer, she

stopped, turned and started walking at a fast pace back to the

school.   A backup officer, who had arrived, ordered the defendant

to come back, but she did not respond.   He stopped her in the

school building.   The defendant first denied having any

identification, but the officer retrieved her identification from

her pocket.
       After being advised of her rights, the defendant gave a

confusing and vague story of how she got the car.   She said that

she had just obtained the car fifteen minutes earlier from a man

whose name she did not know.   Later she said his name was Desmond

and described him.   Then she maintained that she had known

Desmond about two months and that he had rented the car and had

permission to use it until the next day.    The defendant professed

that she did not know the car was stolen.

       Where an appellant challenges the sufficiency of the

evidence, we must view the evidence in the light most favorable

to the Commonwealth, granting it all reasonable inferences fairly

deducible from it.    See Higginbotham v. Commonwealth, 216 Va.

349, 352, 218 S.E.2d 534, 537 (1975).    We may not disturb a

verdict unless it is "plainly wrong or without evidence to



                                - 2 -
support it."   Stockton v. Commonwealth, 227 Va. 124, 145, 314

S.E.2d 371, 385, cert. denied, 469 U.S. 873 (1984).

     The Commonwealth has the burden of proving that the

defendant used the owner's vehicle, that the owner did not

consent to the use, and that the defendant intended to keep the

property temporarily from the owner.    See Code § 18.2-102; Reese

v. Commonwealth, 230 Va. 172, 174, 335 S.E.2d 266, 267 (1985);

Blanks v. Gordon, 202 Va. 295, 298, 117 S.E.2d 82, 84-85 (1960).

Unauthorized use of a vehicle is a lesser-included offense of

larceny.   See Overstreet v. Commonwealth, 17 Va. App. 234, 236,

435 S.E.2d 906, 908 (1993).

     The only issue in this case is whether the Commonwealth

proved that the defendant intended to keep the property

temporarily from the owner.    The defendant was found in recent,

exclusive possession of the stolen vehicle.   The inference of

recent possession of stolen goods arises from proof of those two

facts.   This inference permits the trier of fact to find that the

person found in possession was the thief of those goods.   The

inference is sufficient to convict unless other evidence or a

credible explanation refutes it.   The evidence shows that the

defendant was not the thief.   She was not one of the bailees who

obtained the vehicle from the owner's husband and then failed to

return it as promised.    See Overstreet, 17 Va. App. at 237-38,

435 S.E.2d at 908-09.    However, recent possession of stolen goods

gives rise to a related inference.



                                - 3 -
       When the Commonwealth charges someone with receiving stolen

property, it must prove that the person in possession knew that

the goods were stolen.   The trier of fact may infer that the

person found in possession of recently stolen goods knew that the

goods were stolen and that they were received with a dishonest

intent.    See Reaves v. Commonwealth, 192 Va. 443, 451, 65 S.E.2d

559, 564 (1951).

       The inference of guilty knowledge that arises would prove

the intent necessary to establish the crime of unauthorized use.

The crime of receiving stolen property requires possession with

knowledge the property is stolen.   The crime of unauthorized use

requires use with the intent to keep the property temporarily

from the owner.    The act of possession necessary for the one

would embody the act of use necessary in the other.   Using a

vehicle must mean that the person possessed the vehicle during

use.   If the defendant used the vehicle, she possessed the

vehicle.   The defendant used the vehicle, so she had to possess

it while she used it.
       The inference permits a finding that the defendant possessed

the car with knowledge that it was stolen.   Possessing stolen

property while knowing it is stolen must include the concept of

keeping that item from the owner during the period it is

possessed.   Possessing with guilty knowledge established that the

defendant was keeping the car from the owner.

       In this case, the inference that arises from the defendant's



                                - 4 -
possession of the recently stolen car is sufficient evidence of

the intent element of this crime.    The trier of fact may find

that the element is proven unless the recent possession is

explained.    Other evidence or testimony by the defendant may

supply the explanation.    Here no evidence refutes the inference

of guilty knowledge.    The trial judge found that the defendant's

explanations given to the police were incredible.    She offered

nothing at trial to explain or clarify her statements at the

scene.   Once the Commonwealth proves recent possession of stolen

property, it falls to the defendant to explain her possession.

If she fails to do so, the trier of fact may accept the inference

as proof of the fact.     See Roberts v. Commonwealth, 230 Va. 264,

271-72, 337 S.E.2d 255, 260 (1985).

     The defendant's actions and statements at the scene

permitted two additional inferences that support a finding of

guilt.   The defendant turned and tried to elude the police when

she saw them at the vehicle.    She ignored their calls to return,

and when finally stopped, she stated falsely that she had no

identification.    The trier of fact may reasonably interpret these

actions as flight, and an inference of guilt may arise from that

finding.     See Jones v. Commonwealth, 208 Va. 370, 374, 157 S.E.2d

907, 910 (1967).

     The defendant gave conflicting and inherently incredible

explanations to the police.    At first, she had just obtained the

vehicle from someone she did not know.    Then she gave his first




                                 - 5 -
name, and finally she volunteered some detail of her relation to

him.   The trier of fact may reasonably view as false these

statements along with the false statements about her own identity

and may draw an inference of guilt from them.    See Black v.

Commonwealth, 222 Va. 838, 842, 284 S.E.2d 608, 610 (1981).

       The actions and statements of the defendant while she was in

possession of the recently stolen vehicle are circumstantial

evidence that she possessed the car with the intent to keep it

temporarily from the owner.   Though circumstantial evidence of

guilt, it is evidence that is legally sufficient to sustain a

conviction.   The inferences are reasonable, and no hypothesis of

innocence arises from the facts as found by the trial judge.

Accordingly, we affirm the conviction.
                                                         Affirmed.




                                - 6 -